20-50805-rbk Doc#22-1 Filed 04/29/20 Entered 04/29/20 16:29:28 Proposed Order Pg 1
                                       of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  In re:                                      §           Chapter 11
                                              §
  KrisJenn Ranch, LLC, KrisJenn Ranch,        §
  LLC–Series Uvalde Ranch, KrisJenn           §           Case No. 20-50805-RBK
  Ranch, LLC–Series Pipeline ROW,             §
                                              §
           Debtors                            §

    _________________________________________________________________________

           ORDER GRANTING CREDITORS DMA PROPERTIES, INC.’S
   AND LONGBRANCH ENERGY, LP’S AMENDED MOTION TO SEVER / DKT # 22
   _________________________________________________________________________

           On this date came on for consideration the Amended Motion to Sever or Dismiss [Dkt #

 22] filed by DMA Properties, Inc. and Longbranch Energy, LP, both creditors identified in the


                                            Page 1 of 2
20-50805-rbk Doc#22-1 Filed 04/29/20 Entered 04/29/20 16:29:28 Proposed Order Pg 2
                                       of 2


 voluntary bankruptcy petition (collectively “Movant” and/or “DMA / Longbranch”), and any

 responses filed by the Debtor KrisJenn Ranch, LLC’s two related series, KrisJenn Ranch, LLC

 Series Uvalde Ranch (“Series Uvalde”) and KrisJenn Ranch, LLC Series Pipeline ROW (“Series

 Pipeline ROW”), and by any other person or entity, and having reviewed such documents, the

 governing law, and the file as a whole, the Court is of the opinion and hereby finds that the Motion

 should be granted in pertinent part as set forth below.

        IT IS THEREFORE ORDERED by the Court that the Motion to Sever or Dismiss is

 GRANTED in pertinent part, and that the Clerk of Court shall sever the chapter 11 bankruptcy

 proceedings of KrisJenn Ranch, LLC’s two related series, Series Uvalde and Series Pipeline ROW,

 into separate chapter 11 bankruptcy proceedings.

        IT IS FURTHER ORDERED, in the interest of justice, that the Court hereby waives any

 filing fees associated with such severed cases, and the Clerk of Court is hereby directed not to

 charge the Debtor and/or the Movant for any such fees that may have been otherwise associated

 with the severed matters.

                                                ###

 Submitted by:

 BURNS & BLACK, PLLC                                       ATTORNEYS FOR
 750 Rittiman Road                                         LONGBRANCH ENERGY, LP
 San Antonio, Texas 78209-5500                             AND DMA PROPERTIES, INC.
 Telephone: (210) 829-2022
 Facsimile:    (210) 829-2021
 Email:        mblack@burnsandblack.com
 By: /s/ Michael J. Black
      MICHAEL J. BLACK
      Bar No. 02384400


                                             Page 2 of 2
